Citation Nr: 1120231	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  06-21 324	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a dental disability.

2.  Entitlement to service connection for incontinence.

3.  Entitlement to an initial evaluation in excess of 10 percent for dyshidrotic eczema.

4.  Entitlement to an initial evaluation in excess of 10 percent for right knee osteoarthritis, status post arthroscopic anterior cruciate ligament repair.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from August 1983 to May 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2005 and June 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2008, the Board denied service connection for a low back disability, a bilateral hip disability, and sinusitis.  At that time, the following claims were remanded to the agency of original jurisdiction (AOJ) for additional development:  entitlement to service connection for migraines; entitlement to service connection for a left ankle disability; entitlement to service connection for a cervical spine disability; entitlement to service connection for allergic rhinitis; entitlement to service connection for glaucoma; entitlement to service connection for a dental disability; and entitlement to an initial evaluation in excess of 10 percent for dyshidrotic eczema.

In October 2010, the Cleveland RO granted service connection for migraine headaches, glaucoma, left ankle tendonitis, cervical spine strain, and allergic rhinitis.  Because those benefits were granted, only the above-identified claims pertaining to a dental disability and dyshidrotic eczema are now before the Board.

In July 2008, the Board also remanded the following claims in order to have the AOJ provide a statement of the case (SOC) to the Veteran:  entitlement to service connection for incontinence; entitlement to an initial evaluation in excess of 10 percent for right knee osteoarthritis, status post arthroscopic anterior cruciate ligament repair; entitlement to an initial evaluation in excess of 10 percent for left knee osteoarthritis; and entitlement to an initial evaluation in excess of 10 percent for residuals of a right ankle fracture, status post arthroscopic talar dome repair.

Pursuant to the Board's remand, the Cleveland RO provided the Veteran with SOCs, dated in October 2010, in regard to the four identified issues.  In November 2010, the Veteran submitted a VA Form 9 (Appeal to Board of Veterans' Appeals).  The Veteran indicated that she had read the SOCs and that she was only appealing the issues pertaining to incontinence and the right knee osteoarthritis rating.  Thus, she declined to perfect an appeal to the left knee or right ankle rating issues.

When the Veteran submitted the VA Form 9 in November 2010, she requested a hearing before a member of the Board by way of videoconference.  The hearing request is the subject of the remand section below.


REMAND

As noted in the introduction, on her VA Form 9, received by the RO in November 2010, the Veteran requested a hearing before a member of the Board by way of videoconference.  No steps were taken to schedule the Veteran for a hearing.  In May 2011, the Veteran's representative confirmed that the Veteran wished to have a videoconference hearing.  The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2010).  The Board notes that the Veteran provided hearing testimony to the Board in April 2008.  However, the testimony did not pertain to all of the issues currently on appeal.  In accordance with her request, the Veteran must be provided an opportunity to present testimony during a videoconference hearing.  See 38 C.F.R. § 20.700(e).

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board.  Notify the Veteran of the date and time of the hearing.  Allow the Veteran and her representative an opportunity to prepare for the hearing.  (The claims file should be returned to the Board in advance of the hearing.)

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

